Citation Nr: 1400245	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-20 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than September 23, 2008 for the establishment of service connection for the Veteran's amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990.  He died in January 2011, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, established service connection for ALS and various complications (including loss of use of both feet and bilateral upper extremity weakness) effective from September 23, 2008.

The Veteran initiated an appeal to the February 2010 rating decision, contending he was entitled to an effective date earlier than September 23, 2008, for the establishment of service connection for his ALS.  Although he died in January 2011, the law provides that an eligible person may file a request to be substituted as the appellant for the purposes of processing a VA claim to completion.  See 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  Here, the record reflects that the Appellant has been substituted for the Veteran in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of this hearing has been associated with the record.
FINDINGS OF FACT

1.  Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS. 

2.  The Veteran submitted a claim for service connection for ALS in June 2009.


CONCLUSION OF LAW

There is no legal basis to establish an effective date prior to September 23, 2008 for the grant of service connection for the Veteran's ALS.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.114(a), 3.155, 3.318, 3.400 (2013); 73 Fed. Reg. 54691 -01 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, however, the appellate claim arises from the Veteran's disagreement with the effective date following the grant of service connection for ALS.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also notes that the Appellant has actively participated in the processing of this case, and the statements submitted in support of the earlier effective date claim, to include from her accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The Board further notes, as discussed below, that the resolution of this appellate claim is based upon the application of the law to undisputed facts.  Consequently, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development would aid in the resolution of the earlier effective date claim.

With respect to the aforementioned September 2013 hearing regarding the Veteran's earlier effective date claim, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ accurately noted the nature of the earlier effective date claim, and asked questions to clarify the Appellant's contentions to include whether the Veteran filed a VA claim prior to June 2009.  Although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate this appellate claim, the Appellant, through her testimony and statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the Appellant has essentially contended that an earlier effective date is warranted for the establishment of service connection for the Veteran's ALS because the disability was present prior to September 23, 2008, to at least 2004.  Further, the record indicates the Veteran provided similar contentions during his lifetime.

The Board acknowledges that the evidence of record reflects the Veteran's ALS was present prior to September 23, 2008.  However, the Court has held that an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  This rationale would also apply to the earlier medical evidence showing the presence of the claimed disability.  

A thorough review of the record does not show any written communication by or on behalf of the Veteran was received prior to June 2009, in which he requested a determination of entitlement or evidencing a belief in entitlement to service connection for ALS; i.e., the record does not reflect the Veteran filed a claim of entitlement to service connection for ALS prior to June 2009.  Moreover, the Appellant does not in her statements or hearing testimony contend that such a claim was actually filed prior to that date.  The Board must also note that it does not appear the Veteran filed any claim for VA benefits prior to June 2009.

Under normal circumstances, it would appear that an effective date no earlier than June 2009 would be in order for the establishment of service connection for the Veteran's ALS as it reflects the date of claim, and was not received within one year of his separation from service.  However, the law also provides that where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691  (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.  However, the presumption of service connection for ALS does not apply if there is: 1) affirmative evidence that ALS was not incurred during or aggravated by such service, or 2) affirmative evidence that ALS was caused by the veteran's own willful misconduct.  Id.  In this case, service connection for the Veteran's ALS was established pursuant to this revised presumptive provision, and was effective from the date of this revised/liberalizing change in law.  

In summary, the record does not reflect a claim of service connection for ALS was submitted by or on behalf of the Veteran prior to the current effective date of September 23, 2008.  Rather, the claim was received subsequent to the current effective date in June 2009.  The effective date was established based upon a presumptive regulatory provision that was not in effect prior to September 23, 2008.  Based upon the application of the pertinent law to the undisputed facts of this case, the Board must find that VA is precluded, as a matter of law, from granting an effective date prior to September 23, 2008, for service connection for the Veteran's ALS.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In making this determination, the Board does not wish to convey any lack of sympathy to the Appellant, nor does it wish to indicate it doubts her contentions that the Veteran's ALS was present prior to September 23, 2008, or the severity thereof.  However, the Board is bound by the law which mandates it look to the date of claim in determining the effective date for an award of benefits.  Here, the claim was received in June 2009.  As this claim was received within one year of a liberalizing change in law allowing the establishment of service connection for ALS on a presumptive basis, VA is permitted to assign an effective date from the effective date of this change in law but no earlier.  Therefore, the Board has no choice but to deny the current appellate claim.


ORDER

An effective date earlier than September 23, 2008 for the establishment of service connection for the Veteran's ALS is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


